 

EXHIBIT 10.29

 

LSC COMMUNICATIONS, INC.
PERFORMANCE RESTRICTED STOCK AWARD

(2016 PIP)


This Restricted Stock Award (“Award”) is granted as of XXXX (the “Grant Date”)
by LSC Communications, Inc., a Delaware corporation (the “Company”), to XXXXX
(“Grantee”).

 

1.Grant of Award.  This Award is granted as an incentive for Grantee to remain
an employee of the Company and share in the future success of the Company.  The
Company hereby credits to Grantee XXXXX restricted shares (the “Shares”) (with
YYYY number of such shares considered to represent target achievement), subject
to the restrictions and on the terms and conditions set forth herein.  This
Award is made pursuant to the provisions of the Company’s 2016 Performance
Incentive Plan (the “2016 PIP”) and reflects the right to receive up to XXXX
Shares of the Company subject to the fulfillment of the vesting conditions set
forth in this Award.  Capitalized terms not defined herein shall have the
meanings specified in the 2016 PIP.  Grantee shall indicate acceptance of this
Award by signing and returning a copy hereof.  The Shares will be held for you
by Computershare, the Company’s transfer agent, until the Performance Vesting
Date (as defined below).

2.Vesting.  

(a)The number of Shares subject to the Award that are earned and eligible for
vesting shall be determined as set forth below in Section 4(a), according to the
attainment of the performance condition or conditions as established by the
Committee and set forth on Exhibit A hereto (each, a “Performance Condition”)
for the performance period (the “Performance Period”) as established by the
Committee and set forth on Exhibit A.  The Committee shall determine and certify
the attainment of each Performance Condition after the applicable Performance
Period.  The Shares shall also be subject to the time-based vesting conditions
set forth below.

(b)This Award is intended to constitute “performance-based compensation” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and is intended to comply the requirements thereof to the extent
Grantee is a “covered person” within the meaning of Section 162(m).

(c)Upon the date of a Change in Control, the Shares shall, in accordance with
the terms of the 2016 PIP, become fully vested.

 

--------------------------------------------------------------------------------

 

3.Treatment Upon Separation from Service.

(a)If Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h), hereinafter a “Separation from Service”) by reason of
death or Disability (as defined in the applicable Company long-term disability
policy as in effect at the time of Grantee’s disability), the Shares shall
become fully vested of the date of such Separation from Service.  

(b)If Grantee has a Separation from Service other than for death or Disability,
the Shares, if unvested, shall be forfeited.

4.Period of Restriction.

(a)Performance-Based Vesting.  The number of Shares under the Award that vest
shall be based upon the achievement of the Performance Condition for the
applicable Performance Period set forth on Exhibit A (such Shares shall be
referred to as the “Earned Shares”). Subject to Grantee’s continued employment
with the Company through the end of the applicable Performance Period, the
performance-based vesting restrictions set forth in this Award with respect to
the Earned Shares shall lapse upon certification by the Committee that the
Performance Condition for the applicable Performance Period set forth on Exhibit
A has been satisfied (the “Performance Vesting Date”). Upon the Performance
Vesting Date, all performance restrictions applicable to the Earned Shares shall
lapse. Unless the vesting of the Shares is accelerated under the circumstances
set forth above, if the Performance Condition is not satisfied, then no Shares
shall be Earned Shares, and all Shares shall be forfeited. Any Shares subject to
the Award that do not become Earned Shares pursuant to this Section 4(a) shall
be cancelled and surrendered to the Company without payment of any consideration
to Grantee immediately upon the determination of the number of Earned Shares
pursuant to Exhibit A (the “Cancelled Shares”).

(b)Time-Based Vesting. In addition to satisfying the Performance Condition as
described above, the Earned Shares shall also be subject to the following
time-based vesting condition:  the Earned Shares shall vest on March 2,
2020.  Upon achievement of the Performance Condition and the time-based vesting
condition, the restrictions applicable to the Earned Shares shall lapse.

-2-

 

--------------------------------------------------------------------------------

 

5.Rights as a Shareholder.  Grantee shall have all rights of a shareholder
(including, without limitation, dividends  and voting rights) with respect to
the Shares, for record dates occurring on or after the Grant Date and prior to
the date any such Shares are forfeited in accordance with this Award, except
that any dividends or distributions shall, until such time as the applicable
restrictions have lapsed, be deposited with the Company or any holder appointed,
(together with a stock power endorsed in blank or other appropriate instrument
of transfer for dividends or distributions paid in Shares or other securities
with respect to the Shares), or credited to Grantee’s book-entry account, as
applicable, and shall be subject to the same restrictions (including, without
limitation, the need to satisfy the Performance Condition) as such Shares and
otherwise considered to be such Shares for all purposes hereunder.  Grantee
shall not have the rights of a shareholder with respect to any Cancelled Shares,
and shall not be entitled to receive any dividends or distributions paid with
respect to such Cancelled Shares.

6.Withholding Taxes.  

(a)All payments or distributions of Earned Shares or with respect thereto shall
be net of any amounts required to be withheld pursuant to applicable federal,
national, state and local tax withholding requirements (the “Required Tax
Payments”). The Company may require Grantee to remit to it an amount sufficient
to satisfy such Required Tax Payments prior to delivery of any certificates for
such Earned Shares or with respect thereto. In lieu thereof, the Company shall
have the right to withhold the number of Earned Shares equal to the amount of
such taxes or may withhold such amount from any other amounts (provided such
amounts do not constitute deferred compensation within the meaning of Section
409A of the Code) that are due or to become due from such corporation to Grantee
as the Company shall determine.

(b)Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means:  (1) a cash payment to the Company, (2)
delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, (3) directing the Company to withhold a number of
Shares subject to this Award having a fair market value, determined as of the
Tax Date, equal to the Required Tax Payments or (4) any combination of
(1)-(3).  Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by Grantee.  No certificate representing a share of Common
Stock shall be delivered until the Required Tax Payments have been satisfied in
full.  For purposes of this Award, the fair market value of a share of Common
Stock on a specified date shall be determined by reference to the closing stock
price in trading of the Common Stock on such date or, if no such trading in the
Common Stock occurred on such date, then on the next preceding date when such
trading occurred.

-3-

 

--------------------------------------------------------------------------------

 

7.Non-Solicitation.

(a)Grantee hereby acknowledges that the Company’s relationship with the customer
or customers Grantee serves, and with other employees, is special and unique,
based upon the development and maintenance of good will resulting from the
customers' and other employees’ contacts with the Company and its employees,
including Grantee.  As a result of Grantee’s position and customer contacts,
Grantee recognizes that Grantee will gain valuable information about (i) the
Company’s relationship with its customers, their buying habits, special needs,
and purchasing policies, (ii) the Company’s pricing policies, purchasing
policies, profit structures, and margin needs, (iii) the skills, capabilities
and other employment-related information relating to Company employees, and (iv)
and other matters of which Grantee would not otherwise know and that is not
otherwise readily available.  Such knowledge is essential to the business of the
Company and Grantee recognizes that, if Grantee has a Separation from Service,
the Company will be required to rebuild that customer relationship to retain the
customer's business.  Grantee recognizes that during a period following
Separation from Service, the Company is entitled to protection from Grantee’s
use of the information and customer and employee relationships with which
Grantee has been entrusted by the Company during Grantee’s employment.

(b) Grantee acknowledges and agrees that any injury to the Company’s customer
relationships, or the loss of those relationships, would cause irreparable harm
to the Company.  Accordingly, Grantee shall not, while employed by the Company
and for a period of one year from the date of Grantee’s Separation from Service
for any reason, including Separation from Service initiated by the Company with
or without cause, directly or indirectly, either on Grantee’s own behalf or on
behalf of any other person, firm or entity, solicit or provide services that are
the same as or similar to the services the Company provided or offered while
Grantee was employed by the Company to any customer or prospective customer of
the Company (i) with whom Grantee had direct contact during the last two years
of Grantee’s employment with the Company or about whom Grantee learned
confidential information as a result of his or her employment with the Company
or (ii) with whom any person over whom Grantee had supervisory authority at any
time had direct contact during the last two years of Grantee’s employment with
the Company or about whom such person learned confidential information as a
result of his or her employment with the Company.

-4-

 

--------------------------------------------------------------------------------

 

(c)Grantee shall not, while employed by the Company and for a period of two
years following Grantee’s Separation from Service for any reason, including
Separation from Service initiated by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any individual who was a
Company employee at the time of, or within six months prior to, Grantee’s
Separation from Service, to terminate their employment with the Company or
accept employment with any entity, including but not limited to a competitor,
supplier or customer of the Company, nor shall Grantee cooperate with any others
in doing or attempting to do so.  As used herein, the term "solicit, induce or
encourage" includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible employment, (ii) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (iii) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

(d)Grantee acknowledges that the non-solicitation restrictions set forth in this
Section 7 apply whether or not the Shares subject to this Award actually vest.

8.Miscellaneous.

(a)The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of the Shares pursuant hereto and all other fees and
expenses necessarily incurred by the Company in connection therewith, and will
use reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.

(b)Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.  

(c)This Award shall be governed in accordance with the laws of the state of
Delaware.

(d)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.  

(e)Neither this Award nor the Shares nor any rights hereunder or thereunder may
be transferred or assigned by Grantee prior to vesting other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the
Company.  Any other transfer or attempted assignment, pledge or hypothecation,
whether or not by operation of law, shall be void.

-5-

 

--------------------------------------------------------------------------------

 

(f)The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Award or the
Shares.  This Award and the Shares are subject to the provisions of the 2016 PIP
and shall be interpreted in accordance therewith.

(g)If Grantee is a resident of Canada, Grantee further agrees and represents
that any acquisitions of Common Stock hereunder are for his own account for
investment, and without the present intention of distributing or selling such
Common Stock or any of them. Further, the Company and its subsidiaries expressly
reserve the right at any time to dismiss Grantee free from any liability, or any
claim under this Award, except as provided herein or in any agreement entered
into hereunder.  Any obligation of the Company under this Award to make any
payment at any future date or issue Common Stock merely constitutes the unfunded
and unsecured promise of the Company to make such payment or issue such Common
Stock; any payment shall be from the Company’s general assets in accordance with
this Award and the issuance of any Common Stock shall be subject to the
Company’s compliance with all applicable laws including securities law and the
laws its jurisdiction of incorporation or continuance, as applicable, and no
Grantee shall have any interest in, or lien or prior claim upon, any property of
the Company or any subsidiary by reason of that obligation.  If Grantee is a
resident of Canada, Grantee hereby indemnifies the Company against and agrees to
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the Common Stock by Grantee is
contrary to the representations and agreements referred to above.

(h)If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.




-6-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

LSC Communications, Inc.

By:

Name:  Suzanne S. Bettman

Title:  Chief Administrative Officer

 

 

All of the terms of this Award are accepted as of this ___ day of ______, 2017.

 

 

______________________________

Grantee:  

 

-7-

 